Citation Nr: 1029642	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 




INTRODUCTION

The Veteran had active service from April 1970 to December 1971, 
February 2003 to May 2003, and from December 2003 to December 
2004, with additional periods of active duty for training and 
inactive duty for training with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for bilateral hearing loss and bilateral tinnitus.  In 
December 2009, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1. The presumption of soundness has not been rebutted with 
respect to the claim for service connection for right ear hearing 
loss.

2.  Right ear hearing loss had its onset during active service.

3.  The Veteran's bilateral tinnitus was as least as likely as 
not caused by the Veteran's right ear hearing loss.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1132 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).

2.  Bilateral tinnitus was caused or aggravated by the Veteran's 
right ear hearing loss.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).



Right Ear Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (2009).

"A preexisting injury or disease will be considered to have been 
aggravated by active . . . naval . . . service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153 (West 
2002); see 38 C.F.R. § 3.306(b) (2009).  "[A]n increase in 
disability must consist of worsening of the enduring disability . 
. .."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322, Wagner, 370 
F.3d at 1096.

Regarding the characteristics of clear and unmistakable evidence, 
"The word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's 
New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations 
omitted).

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and compelling, 
i.e., a sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing Vanerson 
v. West, 12 Vet. App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2009), includes consideration 
of medical judgment, accepted medical principles, history with 
regard to clinical factors pertinent to basic character, origin, 
development of injury or disease, and "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  Adams v. 
West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or the 
case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 
2000).  All of the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  "The 
Board may find that the evidence is of such low probative value 
that it does not affect the 'unmistakability' of the evidence 
showing preservice inception of the [disorder at issue]."  Id.

The Veteran contends that his current right ear hearing loss is 
related to acoustic trauma that he sustained in service.  
Specifically, he contends that his right ear hearing loss is 
related to his combat experiences in Vietnam, when his right ear 
bled due to the intensity of the artillery and canon fire, and to 
noise exposure when he was training soldiers in basic training on 
a monthly basis for fifteen years. 

Service treatment records from the Veteran's first period of 
active service reflect that on April 1970 pre-induction 
examination, the Veteran's hearing tested within normal limits.  
There is no separation examination available regarding the 
Veteran's hearing upon existing his first period of service.  
Audiometric testing completed throughout the Veteran's service in 
the Army National Guard does reflect hearing loss on various 
examinations, but no diagnosis of hearing loss was rendered at 
any time.  With regard to the Veteran's second and third periods 
of active service, on February 2003 enlistment examination, the 
Veteran checked "no" to any sort of hearing loss, and there is 
no indication that any hearing loss was found at that time.  
Then, on December 2003 enlistment examination, the Veteran again 
stated that he had no hearing trouble,  and no diagnosis of 
hearing loss was made.  He was subsequently cleared for his third 
period of active duty.  

Post-service treatment records reflect that on May 2005 VA 
audiological examination, the examiner noted that the Veteran's 
service treatment records indicated normal bilateral hearing 
except for mild right ear hearing loss at 4000 to 6000 Hertz in 
July 1981, and mild to moderate hearing loss in the right ear at 
3000 Hertz to 4000 Hertz in December 1993.  In February 1986, 
however, the Veteran's right ear hearing was normal.  On 
examination, the Veteran reported that he began experiencing some 
hearing loss in the early 1970's following combat in Vietnam.  He 
also reported fifteen years of monthly noise exposure to 
artillery fire while in the National Guard.  He denied any 
occupational or recreational noise exposure.  He also suffered 
from bilateral constant tinnitus.  Audiometric testing revealed 
hearing thresholds at 3000 and 4000 Hertz of 50 and 40 decibels, 
respectively.   The diagnosis was right ear normal hearing with 
mild to moderate sensorineural hearing loss from 3000Hz to 4000 
Hz.  

VA treatment records dated from August 2005 to June 2006, and 
from April 2007 to February 2008, reflect only that in August 
2006, the Veteran was noted to have sensorineural hearing loss of 
combined types.  

On December 2009 VA audiological examination, the Veteran again 
reported that his only significant noise exposure was when he was 
in Vietnam as a gunner, and then monthly artillery fire during 
his fifteen years in the Army National Guard.  Audiometric 
testing of the right ear was the same as in May 2005, and the 
Board notes that those results support a finding of a right ear 
hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 
(2009).   After reviewing the claims file, the examiner concluded 
that the audiometric testing conducted during the Veteran's 
National Guard service was strong evidence that the Veteran's 
right ear hearing loss was already present prior to his last 
period of active service in 2003 to 2004.  The examiner related 
the Veteran's hearing loss to his "vast history of constant 
exposure to high intensity sounds" as a gunner for one year 
during Vietnam and the fifteen years of military service in the 
Nation Guard when he was in close and constant proximity to 
artillery fire and cannon fire.  

In this case, because there is no indication in the Veteran's 
service medical records that he was diagnosed with or suffered 
from hearing loss upon entry into his third period of active 
service, and for that matter, there is no evidence of a diagnosis 
of hearing loss at the time of his second period of active 
service just a few months prior to this third period of service, 
the Veteran is presumed sound on entrance to his third period of 
active service as to the right ear.  Although the December 2009 
VA examiner found there to be strong evidence that the Veteran's 
right ear hearing loss pre-existed his last period of active 
service, absent a clear diagnosis of right ear hearing loss prior 
to December 2003 induction to active service, the Board cannot 
definitively conclude that there is clear and unmistakable 
evidence that the Veteran's right ear hearing loss pre-existed 
his last period of active service.  Again, the word 
"unmistakable" means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 
1461 (3rd Coll. ed. 1988) (other citations omitted).  
Significantly, the Veteran's right ear hearing was tested on 
numerous occasions throughout his National Guard service, and not 
one time was hearing loss suspected or noted on his periodic 
examinations.  For that matter, each time he was cleared for duty 
without any further testing.  The same is true upon entrance to 
his last period of active service.  Therefore, the Board finds 
that the Veteran's right ear hearing loss did not clearly and 
unmistakably preexist service, and that the presumption of 
soundness is not rebutted as to his right ear hearing loss.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

Accordingly, as the presumption of soundness under section 1111 
has not been rebutted, the Veteran's claim becomes one for 
service connection.  Wagner, 370 F.3d at 1096.  If that is to be 
the case, then the right ear hearing loss found on April 2004 
separation examination, in which hearing loss is documented at 
3000 and 4000 Hertz, demonstrates that the Veteran incurred a 
disability while in service for which service connection is 
warranted.  More significantly, the December 2009 VA examiner 
found that the Veteran's current right hearing loss was 
consistent with his significant in-service exposure to the high 
intensity sounds of being a gunner, and his years of working in 
close proximity to artillery and cannons in the Army National 
Guard.  The examiner based this conclusion on the Veteran's 
documented in-service duties as a gunner in Vietnam and his 
reported National Guard duties as an artillery instructor for 
over fifteen years.  Further, there was no indication that the 
Veteran had been exposed to any occupational or recreational 
noise exposure other than that which he was exposed to in 
service.  

The Board finds that the Veteran's recount of his noise exposure 
while in Vietnam and the fifteen years of noise exposure as an 
artillery instructor in the Army National Guard is credible and 
consistent with war time experience and duties involved in 
participating in basic training.  His noise exposure is therefore 
conceded as consistent with his service, as was the conclusion of 
the December 2009 VA examiner.  Accordingly, because the Veteran 
was found to be of sound condition upon entrance to his last 
period of active service, and because audiometric testing upon 
separation from his last period of active service revealed right 
ear hearing loss by VA standards, and because his current right 
hearing loss has been attributed to the multiple forms of 
acoustic trauma that he sustained in service, and to no other 
cause, the Board will give the Veteran the benefit of the doubt, 
and finds that hearing loss in the right ear is related to the 
Veteran's service.  

Accordingly, the Board finds that the evidence supports 
entitlement to service connection for right ear hearing loss.

Bilateral Tinnitus

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
Secondary service connection is permitted based on aggravation.  
Compensation is payable for the degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).  

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show that a current disability 
exists; and that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§§ 3.303, 3.310 (2009).

The Veteran contends that his tinnitus was caused or aggravated 
by his right ear hearing loss.  

VA treatment records reflect that the Veteran has suffered from 
ongoing tinnitus for many years.  

On May 2005 VA audiological examination, the Veteran described 
his tinnitus as a high pitched, high intensity noise that 
interfered with his sleeping.  The tinnitus was always present 
and made him feel anxious.  

On December 2009 VA audiological examination, the Veteran 
reported that his tinnitus was present throughout his last period 
of active service, and had since grown worse.  The examiner 
determined that the Veteran's description of his tinnitus 
correlated with the universal symptoms of tinnitus and found the 
diagnosis to be warranted.  The VA examiner further explained 
that tinnitus was considered to be a symptom commonly associated 
with hearing loss, and, as was the Veteran's case, it was well-
documented that exposure to high intensity sounds on a constant 
basis could damage the inner structure of the cochlea.  Because 
the Veteran had been exposed to that sort of noise on a prolonged 
and consistent basis, the examiner concluded that it was as least 
as likely as not that the Veteran's tinnitus was caused or 
aggravated by his right ear hearing loss. 

Because the Veteran's right ear hearing loss has been determined 
by this decision to be related to his service, and is thus 
service-connected, and because the December 2009 VA examiner 
determined that the Veteran's bilateral tinnitus was caused or 
aggravated by his right ear hearing loss, absent any evidence to 
the contrary, service connection for bilateral tinnitus is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted. 

Service connection for bilateral tinnitus is granted




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


